DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the communications filed on 29 March 2022 and 03 May 2022.
Claims 1, 7 and 13 are amended.
Claims 1-20 are currently pending and have been examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03 May 2022 has been entered.
 

Response to Arguments
Applicant's arguments filed 29 March 2022 have been fully considered but they are not persuasive.
Claim Rejections under 35 U.S.C. §112(b)
The claims have been amended to address the objection(s)/rejection(s) presented in the prior Office Action. Accordingly, Examiner withdraws the corresponding objection(s)/rejection(s). New 112 rejections are presented.
Claim Rejections under 35 U.S.C. §101
Applicant argues that the newly added limitations impose a meaningful limit on the abstract idea. Examiner respectfully disagrees. Under its broadest reasonable interpretation, the pausing merely involves suspending the loan application, preserving the current information, waiting for further information from a manual reviewer and then resuming the loan application with the information gained from the manual review which only furthers the abstract idea. The 2019 PEG states that "Examiners evaluate integration [of the judicial exception] into a practical application by: (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception(s); and (b) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application, using one or more of the considerations laid out by the Supreme Court and the Federal Circuit." Id. at p. 19. Examiner notes that the section(s) of the claim(s) which applicant cites were and/or are identified by the examiner as being elements which cause the claim to recite an abstract idea. As cited, additional elements which could cause integration into a practical application must be those recited beyond the judicial exception (emphasis added). The elements which recite the judicial exception cannot also serve to integrate the judicial exception into a practical application.
Additionally, the recited notifying step is recited at a high-level of generality (i.e., as generally notifying) such that it amounts to no more than mere data gathering or data outputting which is adding insignificant extra-solution activity. These element(s) in combination do not add anything that is not already pre-sent when the steps are considered separately. Simply adding insignificant extra-solution activity is not indicative of integration into a practical application (See MPEP § 2106.05(g).)
Claim Rejections under 35 U.S.C. §103
Applicant argues that Sweeney does not disclose the newly claimed limitations. Examiner respectfully disagrees. Applicant distinguishes Sweeney from the instant application by specifying that Sweeney terminates the automated process and a Business Developer Officer initiates contact with the applicant to discuss the application and therefore does not suggest pausing an automated flow for a manual review and then returning a user back into the flow after the review is complete. Examiner first notes that the claims do not describe the flow as “automatic”. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Examiner further notes that the phrase “substantially synchronously” is subject to a 112(b) rejection and therefore contributes no patentable weight to the instant set of claims. Furthermore, there is no substantial difference between applicant’s claimed “pausing” of the application and paragraph [0042] of Sweeney “For loans that may meet the lender criteria, the system may automatically generate a term sheet which may be presented to the applicant as a non-binding offer. The term sheet and supporting data may be stored on the database. For middle scoring and "maybe" loans, the applicant may be notified that a term sheet could not be created, but a Business Development Officer (BDO) may initiate contact within 24 hours in order to discuss the application. In both cases, the appropriate BDO may be informed of the application and may follow up and continue the loan application process.” Given that in both cases the application is suspended until a manual reviewer can review the loan application and thereafter the applicant is informed and the loan application process may be continued. Sweeney discloses the claimed amendments.
For purposes of compact prosecution Examiner further directs applicant to newly cited Pinizzotto et al. (US 2020/0286169 A1) in the conclusion for suspending an online process and returning the user to said online process after a block has been removed (See paragraph [0199] of Pinizzotto).

Claim Interpretation
Examiner notes “…selected from a prioritized list of ranked dynamic rule actions…” is equivalent to a decision tree populated by business rules for the instant application (in that the rules are applied in an order as specified by the tree). This equivalent behavior is shown by paragraph [0029] of the specification. “There is a prioritized/ordered list of potential solutions, which could be prioritized/ranked according to potential business value. Those solutions with the highest potential business value would be ranked first, at the top of the list. Each of these potential solutions in the list would be tried in order, until a "yes" decision is achieved.”
Applicant re-introduces the language “substantially synchronously”. Examiner notes that use of the term “synchronously” is being used to mean that the process is reasonably seamless or “substantially synchronous” as evidenced by the following passage from paragraph [0017] “Advantageously, this credit check function is performed substantially synchronously” and the following passages from paragraph [0021]: “That is, there may be situations or conditions where for some users or some situations a successful flow through the whole process can occur "synchronously" - that is, with the time between screens/pages within the GUI 12 (or mobile app) taking a few seconds at most.” “This makes the user experience feel like things are reasonably seamless or synchronous, even when it is not really synchronous, even when there has been a significant delay for some financial operation.” Furthermore, in light of this interpretation Examiner refers the applicant to associated 112(b) rejection below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "substantially synchronously" in the independent claims is a relative term which renders the claim indefinite when taken in context with the specification (see the above claim interpretation). The term "substantially synchronously" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Examiner will ignore this portion of the claims for purposes of examination until further time such that applicant can expand upon the use of this term.
Any remaining claims not expounded upon are rejected based on their dependency to a rejected claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Step 1 of the 101 Analysis:
	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recites a method, non-transitory computer-readable medium and a system for performing a credit check on a user applying for an asset or asset service. These are a process, article of manufacture and machine which are within the four categories of statutory subject matter.
Step 2A Prong 1 of the 101 Analysis:
The following limitations and/or similar versions are found in claim(s) 1, 7 and 13:
Claims 1, 7 and 13:
“based on the user, asset, and credit check information,…, designating the user as one status of “approved”, “denied” and “maybe”;”
“responsive to the “denied” or “maybe” status designation,…iteratively taking a dynamic rule action selected from a prioritized list of dynamic rule actions to change the status designation to the “approved” or “denied” status designation or an “approved with stipulations” status designation based on the further user information or dynamic rule action, wherein the prioritized list of dynamic rules actions are taken in a ranked order flow substantially synchronously…using other similar user, asset, and credit check information and resulting in other status designations until one criteria chosen from (1) the “approved” status designation is obtained and (2) a next dynamic rule action requires manual decision;”
“responsive to the next dynamic rule action requiring a manual decision, pausing the ranked order flow,…, and continuing the ranked order flow substantially synchronously once the user returns to the application after the manual decision is made;”
“responsive to the “approved status designation being obtained, ending the ranked order flow;”
These limitations, as drafted, are a process that, under its broadest reasonable interpretation, covers fundamental economic principles or practices but for the recitation of generic computer components. That is, other than reciting “automatically”, “stored in a memory and executed by a processor”, or various recited modules nothing in the claims’ elements precludes the steps from practically reciting fundamental economic principles or practices. For example, but for the recited computer language, the limitations in the context of this claim encompasses mitigating risk. Mitigating risk is performed when determining a creditworthiness (or creditworthiness similar metric). If a claim limitations, under their broadest reasonable interpretation, covers fundamental economic principles or practices but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Activity” grouping of abstract ideas. 
Dependent claims 5, 11 and 17 are directed to the following:
Claims 5, 11 and 17:
“…applying a cost-to income threshold to the received credit check information;… soliciting a third party lender with the received credit check information;…issuing a probationary “approved” status or an “approved” status with stipulations;…issuing an “approved” status based on asset inventory data, business considerations, and/or geographic location;…and sub-contracting a credit application out to a third party.”
Claims 19 and 20:
“…wherein the dynamic rule action comprises one or more of: dynamically adjusting a credit check acceptance rate based on available asset inventory; dynamically adjusting a credit check acceptance rate based on asset location; dynamically adjusting the credit check acceptance rate based on desired asset manufacturer financial results for a predetermined time period; dynamically adjusting the credit check acceptance rate based on tax considerations; and dynamically adjusting the credit check acceptance rate based on customer or asset provider reputation considerations.”
These processes are similar to the abstract idea noted in the independent claims because they further the limitations of the independent claim which are directed to certain methods of organizing human activity which include fundamental economic principles or practices such as mitigating risk. Accordingly, these claim elements do not serve to confer subject matter eligibility to the claims since they are directed to abstract ideas.
Dependent claims 2-3, 6, 8-9, 12, 14-15 and 18 include the following limitations which are not directed to any additional abstract ideas and are also not directed to any additional non-abstract claim elements:
Claims 2, 8 and 14:
“…wherein the user information comprises one or more of personal identification information, insurance information, and banking information.”
Claims 3, 9 and 15:
“…wherein the credit check information comprises one or more of financial information and jurisdiction information.”
Claims 6, 12 and 18:
“…wherein the designating step is one or more of performed synchronously and monitored using a visual progress indicator displayed in the application.”
Rather, these claims offer further descriptive limitations of elements found in the independent claims and addressed above – such as by describing the nature and content of the data that is received/sent. While these descriptive elements may provide further helpful context for the claimed invention these elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention. Step 2A prong 2 and Step 2B for these limitations therefore are the same as for the independent claims.
Accordingly, the claims recite an abstract idea.
	
Step 2A Prong 2 of the 101 Analysis:
This judicial exception is not integrated into a practical application. In particular, the independent claims recite the following additional or similarly worded additional elements:
Claims 1, 7 and 13:
“receiving user and asset information via the application;”
“receiving credit check information via the application;”
“responsive to the "approved" status designation, notifying the user of the "approved" status designation via the application;”
“In the event of a “denied” or “maybe” status designation,…requesting further user information via the application…”
“responsive to the “approved” or “denied” status designation, notifying the user of the “approved” or “denied” status designation via the application.”
“responsive to the “approved with stipulations” status designation, notifying the user of the “approved with stipulations” status designation and a stipulation determined by the dynamic rule action via the application.”
“…based on a machine learning (ML) analysis of the state of prior transactions…”
“…notifying the user once the manual decision is made…”
Claim 7:
“A non-transitory computer-readable medium stored in a memory and executed by a processor…”
Claim 13:
“…by a processor…”
“a graphical user interface…”
The computer components (memory, non-transitory computer-readable medium, processor, modules and graphical user interface) are recited at a high level of generality (i.e. as a generic processor, generic storage, generic modules and generic graphical user interface) such that it amounts to no more than mere instructions to implement the judicial exception on a computer. These element(s) in combination do not add anything that is not already pre-sent when the steps are considered separately. Simply implementing an abstract idea on a computer is not indicative of integration into a practical application (See MPEP § 2106.05(f).)
The receiving/notifying/requesting steps are recited at a high-level of generality (i.e., as generally receiving, generally notifying and generally requesting) such that they amounts to no more than mere data gathering which is adding insignificant extra-solution activity. These element(s) in combination do not add anything that is not already pre-sent when the steps are considered separately. Simply adding insignificant extra-solution activity is not indicative of integration into a practical application (See MPEP § 2106.05(g).)
The use of machine learning is implemented at a high level of generality (i.e. as simply using machine learning) such that it amounts to no more than generally linking the use of the judicial exception to the particular technological environment or field of use of machine learning. These element(s) in combination do not add anything that is not already pre-sent when the steps are considered separately. Generally linking the use of the judicial exception to a particular technological environment or field of use is not indicative of integration into a practical application (See MPEP § 2106.05(h).)
Dependent claims 4-5, 10-11 and 16-17 contain the following additional elements:
Claim 4, 10 and 16:
“…wherein, in the event of the "denied" or "maybe" status designation, requesting the further user information via the application comprises one or more of requesting further user identification information, requesting further user financial information, and requesting access to one or more user financial accounts.”
Claim 5, 11 and 17:
“…wherein, in the event of the "denied" or "maybe" status designation, manually or automatically taking the rule action comprises one or more of…presenting an increased user collateral requirement to the user;…”
“…wherein, in the event of the "denied" or "maybe" status designation, manually or automatically taking the rule action comprises one or more of…applying a machine learning (ML) algorithm to the credit check information to reach a subsequent status determination…”
These elements are recited at a high level of generality (i.e., as simply presenting data and simply requesting data) such that they amount to no more than mere data gathering which is adding insignificant extra solution activity. These element(s) in combination do not add anything that is not already pre-sent when the steps are considered separately. Simply adding insignificant extra-solution activity is not indicative of integration into a practical application (See MPEP § 2106.05(g).)
The use of machine learning is implemented at a high level of generality (i.e. as simply using the technology) such that it amounts to no more than generally linking the use of the judicial exception to the particular technological environment or field of use of machine learning. These element(s) in combination do not add anything that is not already pre-sent when the steps are considered separately. Generally linking the use of the judicial exception to a particular technological environment or field of use is not indicative of integration into a practical application (See MPEP § 2106.05(h).)
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claims are directed to an abstract idea.
Step 2B of the 101 Analysis:
The GUI mentioned above is not described in further detail within the applicant’s specification beyond including screens and being embodied as a Web UI and/or a mobile app. Therefore examiner must interpret these elements as generic computer components.
The processor mentioned above is disclosed in applicant’s specification (See paragraph [0041]). “Accordingly, the term "processor", as used herein may refer to any of the foregoing structure or any other structure suitable for implementation of the techniques described herein.” The computer-readable media/memory mentioned above is disclosed in applicant’s specification (See paragraph [0040]) as including “random-access memory (RAM), read-only memory (ROM), electrically erasable- programmable read-only memory (EEPROM), compact disc read-only memory (CD- ROM) or other optical disc storage, magnetic disk storage, or other magnetic storage devices, flash memory, or any other medium that can be used to store desired program code in the form of instructions or data structures and that can be accessed by a computer, including, preferably, cloud-based storage.” Therefore by applicant’s own admission these components are generic computer components.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements identified in Step 2A Prong 2 amount to no more than mere instructions to implement the judicial exception on a computer or no more than mere data gathering or data outputting which only adds insignificant extra solution activity to the judicial exception. These element(s) in combination do not add anything that is not already pre-sent when the steps are considered separately. Adding insignificant extra-solution activity cannot provide an inventive concept when the activities are well-understood routine and conventional. The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner: 
(for requesting/receiving/presenting various data and notifying the user) Receiving or transmitting data over a network, (See MPEP § 2106.05(d)(II)).
The claims are not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sweeney (US 2003/0065614 A1 hereinafter Sweeney) in view of Shapley et al. (US 10,163,156 B1 hereinafter Shapley) in view of Chang et al. (US 11,107,027 B1 hereinafter Chang).
Claim 1
A method of enabling a user to subscribe to, lease, or purchase an asset or asset service using an application, the method comprising:
receiving user and asset information via the application; (Sweeney discloses a user entering in preliminary personal data and data pertaining to the uses of the loan (i.e. asset information). See at least paragraphs [0038]-[0039].)
receiving credit check information via the application; (Sweeney discloses the user entering credit decision information and credit history information. See at least paragraph [0039].)
based on the user, asset, and credit check information, via a customer service organization link, designating the user as one status of "approved", "denied", and "maybe"; (Sweeney discloses determining calculating an overall score and scores for the individual indicators within each credit matrix category, identifying low scores (i.e. denied), middling or “maybe” loans, and “yes” scores (i.e. approved). See at least paragraphs [0040]-[0042] and Fig. 2.)
responsive to the “approved” status designation, notifying 6the user of the “approved” status designation via the application; (Sweeney discloses notifying the applicant that a term sheet could or could not be created. See at least paragraph [0042].)
responsive to the "denied" or "maybe" status designation, requesting further user information via the application and iteratively taking a dynamic rule action selected from a prioritized list of dynamic rule actions to change the status designation to the "approved" or “denied” status designation or an “approved with stipulations” status designation based on the further user information received responsive to the request and the dynamic rule action taken, wherein the prioritized list of dynamic rule actions are taken in a ranked order flow substantially synchronously based on a machine learning (ML) analysis of the state of prior transactions using other user, asset, and credit check information and resulting in other status designations until one criteria chosen from (1) the “approved” status designation is obtained and (2) a next dynamic rule action requires a manual decision; and (Sweeney discloses middling loans or loans that may meet lender criteria may require further investigation (i.e. requesting further user information via the application) or may be contacted by a Business Development Officer in order to discuss the application (i.e. requesting further user information) and continue the loan process (i.e. taking a dynamic rule action to provide a loan (i.e. an approved status)). See at least paragraph [0042].)
responsive to the next dynamic rule action requiring a manual decision, pausing the ranked order flow, notifying the user once the manual decision is made, and continuing the ranked order flow substantially synchronously once the user returns to the application after the manual decision is made; (Sweeney discloses middling loans or loans that may meet lender criteria may require further investigation or may be contacted by a Business Development Officer in order to discuss the application (i.e. pausing the flow for manual review) and continue the loan process (i.e. notifying the user to continue the ranked order flow). See at least paragraph [0042].)
responsive to the “approved status designation being obtained, ending the ranked order flow; (Sweeney discloses notifying the applicant that a term sheet could or could not be created. See at least paragraph [0042].)
responsive to the “approved” or “denied” status designation, notifying the user of the “approved” or “denied” status designation via the application; and (Sweeney discloses notifying the applicant that a term sheet could or could not be created. See at least paragraph [0042].)
responsive to the “approved with stipulations” status designation, notifying the user of the “approved with stipulations” status designation and a stipulation determined by the dynamic rule action via the application. (Sweeney discloses the BDO performing additional screening to determine collateral type after which they may determine eligibility and generate a term sheet (i.e. issuing an approved status with stipulations). See at least paragraph [0004]. Examiner notes collateral is a stipulation for a loan. Sweeney discloses notifying the applicant that a term sheet could or could not be created. See at least paragraph [0042].)

Although Sweeney does disclose performing further investigations, requesting further information and continuing the loan process, they might not explicitly disclose iteratively taking a dynamic rule action selected from a prioritized list of ranked dynamic rule actions (See 112b section for claim interpretation). Shapley teaches using decision trees populated by multiple business rules (equivalent to a ranked list of dynamic rule actions in context of the instant invention) for split region loans (i.e. maybe or denied status loans). See at least column 15, lines 64-67, column 17, lines 3-11, column 21 line 37 – column 22, line 45 and Figs 8 and 10.
It would be obvious to implement decision trees for these types of loans as taught by Shapley using the additional information collected because Shapley additionally teaches the motivation that these decision trees may use multiple underwriting rules to identify applications that can be automatically approved or denied to resolve split regions. See at least column 22, lines 6-11.
Also, using decision trees to resolve split regions as taught by Shapley with the additional information collected by Sweeney is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Although Sweeney/Chang does disclose applying dynamic ranked rules, they might not explicitly disclose those rules being based on a machine learning (ML) analysis of the state of prior transactions using other similar user, asset, and credit check information and resulting in other status designations. Chang teaches that rules for evaluating potential loans may be built using machine learning directed to the business entity data and owner financial data (i.e. similar user information) (See column 18, line 58 – column 19, line 12), using rules directed to assets (See column 14, lines 54-59), using rules directed to credit scores (i.e. credit check information) (See column 13, lines 37-40), and analyzing business entities that received offers for loans (i.e. other status designations) (See at least column 19, lines 41-53).
It would be obvious to implement using machine learning to generate the dynamic ranked rules based on machine learning using all the recited information as taught by Chang into the system of Sweeney because Chang additionally teaches the motivation that this machine learning analysis allows access to key financial resources for growing businesses to continue or increase growth. See at least column 1, lines 37-49.
Also, using machine learning to generate dynamic ranked rules as taught by Chang with the system of Sweeney is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Although 

Claim 2
The method of claim 1, wherein the user information comprises one or more of personal identification information, insurance information, and banking information. (Sweeney discloses a user entering in preliminary personal data that is used to identify the applicant throughout the process (i.e. personal identification data). See at least paragraph [0038].)

Claim 3
The method of claim 1, wherein the credit check information comprises one or more of financial information and jurisdiction information. (Sweeney discloses collecting applicant’s personal credit history. See at least paragraphs [0039] and [0057].)

Claim 4
The method of claim 1, wherein, requesting the further user information via the application comprises one or more of requesting further user identification information, requesting further user financial information, and requesting access to one or more user financial accounts. (Sweeney discloses the BDO may perform additional screening to determine cash flow availability (i.e. financial information). See at least paragraph [0004].)

Claim 5
The method of claim 1, wherein taking the dynamic rule action comprises one or more of applying a cost-to-income threshold to the received credit check information; presenting an increased user collateral requirement to the user; soliciting a third party lender with the received credit check information; issuing a probationary "approved" status or an "approved" status with stipulations; issuing an "approved" status based on asset inventory data, business considerations, and/or geographic location; and applying a machine learning (ML) algorithm to the credit check information to reach a subsequent status determination. (Sweeney discloses middling loans or loans that may meet lender criteria may require further investigation (i.e. requesting further user information via the application) or may be contacted by a Business Development Officer in order to discuss the application (i.e. requesting further user information) and continue the loan process (i.e. taking a dynamic rule action to provide a loan (i.e. an approved status)). See at least paragraph [0042]. Sweeney discloses the BDO performing additional screening to determine collateral type after which they may determine eligibility and generate a term sheet (i.e. issuing an approved status with stipulations). See at least paragraph [0004]. Examiner notes collateral is a stipulation for a loan.)

Claim 6
The method of claim 1, wherein the designating step is monitored using a visual progress indicator displayed in the application. (See the corresponding claim interpretation and 112b.)

	Although Sweeney does disclose a web site with which a user may apply for a loan, they may not explicitly disclose the designating step as monitored using a visual progress indicator displayed in the application. Official notice is taken that monitoring a designating step using a visual progress indicator displayed in an application is old and well known in the art (e.g. a progress bar, percentage complete indicator, pictorial completion representation, etc.)
	It would have been obvious to one of ordinary skill in the art at the time the applicant’s invention was made to modify the teaching of Sweeney to monitor the designating step using a visual progress indicator displayed in the application because Sweeney uses a web site for facilitating a user applying for a loan (see at least paragraph [0027]), one of ordinary skill in the art would be motivated to do so, because it greatly improves clarity to a user as to the overall progress of the application and give the user an increased sense of how far along in the application they have advanced.

Claim 7
A non-transitory computer-readable medium stored in a memory and executed by a processor to perform steps for enabling a user to subscribe to, lease, or purchase an asset or asset service using an application, the steps comprising: (Sweeney discloses storage devices which implements the process such as hard disk drives. See at least paragraph [0029].)
The remainder of Claim 7 is substantially similar to claim 1 and is therefore rejected using similar reasoning.

Claim 8
Claim 8 is substantially similar to claim 2 and is therefore rejected using similar reasoning.

Claim 9
Claim 9 is substantially similar to claim 3 and is therefore rejected using similar reasoning.

Claim 10
Claim 10 is substantially similar to claim 4 and is therefore rejected using similar reasoning.

Claim 11
Claim 11 is substantially similar to claim 5 and is therefore rejected using similar reasoning.

Claim 12
Claim 12 is substantially similar to claim 6 and is therefore rejected using similar reasoning.

Claim 13
Claim 13 is substantially similar to claim 1 (but recited as a different statutory class) and is therefore rejected using similar reasoning.

Claim 14
Claim 14 is substantially similar to claim 2 and is therefore rejected using similar reasoning.

Claim 15
Claim 15 is substantially similar to claim 3 and is therefore rejected using similar reasoning.

Claim 16
Claim 16 is substantially similar to claim 4 and is therefore rejected using similar reasoning.

Claim 17
Claim 17 is substantially similar to claim 5 and is therefore rejected using similar reasoning.

Claim 18
Claim 18 is substantially similar to claim 6 and is therefore rejected using similar reasoning.

Claim 19
The method of claim 1, wherein the dynamic rule action comprises one or more of: dynamically adjusting a credit check acceptance rate based on available asset inventory; dynamically adjusting a credit check acceptance rate based on asset location; dynamically adjusting the credit check acceptance rate based on desired asset manufacturer financial results for a predetermined time period; dynamically adjusting the credit check acceptance rate based on tax considerations; and dynamically adjusting the credit check acceptance rate based on customer or asset provider reputation considerations. (Sweeney discloses additional screening (i.e. adjusting credit check acceptance rate) based on management experience (i.e. customer or asset provider reputation considerations) and tax returns (i.e. tax considerations). See at least paragraph [0004].)

Claim 20
Claim 20 is substantially similar to claim 19 and is therefore rejected using similar reasoning.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Englehart et al. (US 2016/0162988 A1) discloses sending of user notification when action needs to be taken and/or when a user’s loan status changes. See at least paragraph [0071].
Chirehdast (US 8,660,943 B1) discloses a loan evaluation of “Maybe” for a loan can be evaluated in further than one iteration.
Wilkelis (US 2010/0009320 A1) disclose methods for using a FICO score in providing a metric that indicates how likely it is that a borrower will repay a loan.
Atkinson et al. (US 2007/0016518 A1) discloses a system for automated financing products. 
Pinizzotto et al. (US 2020/0286169 A1) discloses suspending an online process and returning the user to said online process after a block has been removed (See paragraph [0199] of Pinizzotto).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J HILMANTEL whose telephone number is (571)272-8984. The examiner can normally be reached M-F 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on (571) 272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.H./Examiner, Art Unit 3691                                                                                                                                                                                                        

/HANI M KAZIMI/Primary Examiner, Art Unit 3691